Citation Nr: 1441204	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-11 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and schizoaffective disorder.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1976 to September 1980 and in the United States Navy from January 1981 to November 1981, with subsequent unverified service in the Army Reserves.

Procedural History

This matter is before the Board of Veterans' Appeals (Board) on appeal from a VA rating decision that denied the Veteran's claim of entitlement to service connection for bipolar disorder, diagnosed as schizoaffective disorder.  The Veteran's claims file has been rebuilt and a September 2006 rating decision indicates that service connection for schizophrenia may have been denied by an earlier rating decision.  However, such decision has not been associated with the rebuilt claims file.  Since the basis for any prior denial of such issue is unclear and in order to afford the Veteran the full benefit of the doubt, the Board is treating this claim as one for service connection on the merits, rather than as a petition to reopen a previously denied claim of service connection.  The Veteran is not prejudiced by this characterization as it provides him with a broader scope of review.

The Veteran submitted his claim of entitlement to service connection for bipolar disorder, diagnosed as schizoaffective disorder, in June 2007.  A rating decision was issued by the New York, New York RO in August 2008; thereafter the Veteran submitted additional evidence.  A second rating decision was issued by the Philadelphia, Pennsylvania RO in March 2009, confirming and continuing the August 2008 prior denial.  The Veteran submitted a notice of disagreement with this determination in March 2009, and timely perfected his appeal in April 2011.  The Veteran's claims file is now in the jurisdiction of the Buffalo, New York RO.

The Veteran testified before the undersigned Acting Veterans Law Judge in July 2012, via video conference between the Board's central office in Washington, D.C. and the Buffalo, New York, RO.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

Recharacterization of Issue on Appeal

The claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and schizoaffective disorder, was originally raised and adjudicated as a claim of entitlement to service connection for bipolar disorder.  In Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  The record reflects the Veteran also has diagnoses of schizophrenia, depression, personality disorder, and substance abuse.  To ensure that the full scope of the psychiatric claim is considered, the Board has recharacterized the issue as a single claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran is not prejudiced by this recharacterization, as it ensures that any mental disorder reasonably encompassed by his original claim will be considered.

The issue of entitlement to service connection for the residuals of a traumatic brain injury was raised by the Veteran's April 2011 VA Form 9, Substantive Appeal, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if any further action on his part is required.


REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and schizoaffective disorder.  Before the Board can adjudicate this claim on the merits, additional development is required.  Specifically, the Board requires a VA examination to appropriately adjudicate the Veteran's claim.
In a claim for service connection, VA's duty to assist includes providing a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence that an event, injury, or disease occurred in service, or that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In testimony and in statements submitted by the Veteran during the course of the appeal, the Veteran has alleged that he was assaulted and hit on the back of the head with a hammer while on active duty when he was stationed at Fort Lee, Virginia.  Board Hearing Tr. at 2.  The Veteran has subsequently suffered from numerous psychiatric issues, to include hallucinating, multiple psychiatric hospital admissions and subsequent diagnoses of bipolar disorder, schizophrenia, schizoaffective disorder, depression, personality disorder, and substance abuse.  Private Treatment Records, generally.  Thus, the record shows that the Veteran has current psychiatric diagnoses, reported a traumatic injury in service, and was treated for psychiatric issues shortly after his separation from service and consistently thereafter.  However, the Board finds that the evidence of record is insufficient to make a decision on the claim.  In light of the foregoing, the Board finds that the Veteran should be afforded a VA psychiatric examination, which takes into account all pertinent evidence of record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records dated from July 2011 to the present.  Any response received in association with this request should be memorialized in the Veteran's claims file.

2.  Send the Veteran a letter requesting that he complete VA authorization forms for release of all outstanding private psychiatric treatment records since August 2008.  He is to provide the names and addresses of each provider on separate authorization forms.  If he responds, secure for the claims file copies of the complete treatment records for all dates that the Veteran specifies. 

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After the aforementioned development is complete, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of any current acquired psychiatric disorder, to specifically include bipolar disorder, schizoaffective disorder, schizophrenia, and depression.  The paper claims file and any associated electronic documents should be reviewed in conjunction with the examination and the VA examiner's report should note that such review has occurred.  All testing deemed necessary should be conducted and results reported in detail. 

The VA examiner's report should specifically address the following:

		a)  Diagnose all current psychiatric disabilities.

b)  For each diagnosis rendered, opine as to whether it is at least as likely as not (50 percent or more probability) that the currently diagnosed psychiatric disorder(s) had its onset in, or is otherwise related to, the Veteran's active duty service?

c) If a psychosis is diagnosed, to include schizophrenia or schizoaffective disorder, and the answer to b) is that such diagnosed psychosis is less likely than not related to the Veteran's active duty service, then opine as to whether it is at least as likely as not (50 percent or greater) that the Veteran's diagnosed psychosis became manifest during his initial post-service year?

In rendering the above opinions, please accept as true the Veteran's account of being hit over the head with a hammer during service and experiencing ongoing mental health and behavioral problems since that injury.

All findings, along with a fully articulated rationale for any opinion expressed, must be set forth in the report. 

If any of the VA examiner's findings are speculative in nature, it is essential that he or she provide a rationale for why an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that would enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.
 
4.  Then, readjudicate the issue on appeal.  If the requested benefit remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

